Citation Nr: 1818385	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  17-01 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC)
in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred at Winter Haven Hospital in Winter Haven, Florida, from May 6, 2015, through May 8, 2015.


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to April 1969.  

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2015 denial of a claim for payment or reimbursement of expenses incurred at a private facility.  (The Board notes that the original denial letter is not of record, but it would appear that the determination to deny payment/ reimbursement was made by the James A. Haley Veterans' Hospital in Tampa, Florida.  See December 2016 "Memorandum for Record".)  The Veteran filed a notice of disagreement (NOD) in May 2016 and a statement of the case (SOC) was issued in July 2016.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2016.  

In addition to a paper claims file, the Veteran has paperless, electronic files stored in the Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.


FINDING OF FACT

In July 2017, prior to the promulgation of a decision by the Board in this case, the Veteran died.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of his claims for payment or reimbursement for medical expenses incurred at Winter Haven Hospital in Winter Haven, Florida, from May 6, 2015, through May 8, 2015, at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran (the appellant) died during the pendency of the appeal.  Notification of death was received in August 2017 and a copy of the Veteran's certificate of death is of record.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  38 U.S.C. § 5121A (2012); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017). 


ORDER

The appeal is dismissed.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


